

116 S3535 IS: Tax Filing Relief for America Act
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3535IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Thune (for himself, Mr. Daines, Mr. King, Mr. Burr, Mr. Van Hollen, Ms. Collins, Ms. Hassan, Ms. Stabenow, Ms. Sinema, Mr. Rounds, Mr. Sasse, Mrs. Capito, Mrs. Murray, Mrs. Shaheen, Mr. Peters, Ms. Cortez Masto, Mr. Perdue, Mr. Roberts, Mr. Moran, Mr. Barrasso, Mr. Boozman, Mr. Brown, Mr. Whitehouse, Mr. Cruz, Ms. Rosen, Mr. Cramer, Mrs. Feinstein, Mr. Hoeven, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the due date for the return and payment of Federal income taxes to July 15, 2020, for taxable year 2019.1.Short titleThis Act may be cited as the Tax Filing Relief for America Act.2.Deadlines for taxable year 2019(a)In generalIn the case of returns for taxable year 2019, including for purposes of section 6151(a) of the Internal Revenue Code of 1986, section 6072(a) of such Code shall be applied—(1)by substituting July for April; and(2)by substituting the seventh month for the fourth month.(b)Effective dateSubsection (a) shall apply to all returns required to be filed for taxable year 2019.